Citation Nr: 0408140	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  01-02 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to a compensable rating for anal warts.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1978 to May 1984.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2000 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington D.C.  VA will notify you if further 
action is required on your part.


REMAND

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
most recent VA examination assessing the service-connected 
anal warts was in June 2001.  The physician's discussion 
indicates that the veteran was treated for anal warts two 
months prior to the examination.  However, the nature of the 
treatment is unclear, as the examiner's typewritten report 
shows that a symbol was used in lieu of specific language 
when referring to the treatment the veteran was receiving for 
anal warts.  The examiner reported that the veteran "was 
advised to continue treatment with @@@.  He will decide later 
on if he wants to continue @@@ or not."  Because the nature 
of any treatment for benign skin growths is among the 
criteria under diagnostic codes applicable in this case, the 
Board finds that further development to obtain specific 
information about any treatment the veteran is receiving for 
anal warts is warranted.  Furthermore, as the examination was 
performed in June 2001, there is no competent evidence as to 
the current status of the anal warts.  VA outpatient reports 
of record are dated no later than July 2002.  More recently 
(in a July 2003 statement), the veteran's representative 
contended that the symptoms of the veteran's anal warts show 
an increased severity, and therefore the June 2001 
examination does not reflect the current nature and status of 
the symptoms.  An examination is indicated.  

VA regulations provide that individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. §§ 
3.326(a), 3.327(a).  38 C.F.R. § 3.655 provides, in pertinent 
part, that when a claimant fails, without good cause, to 
report for an examination scheduled in conjunction with a 
claim for an increased rating, the claim shall be denied.  

The nature of the disability at issue suggests ongoing 
treatment.  Reports of such treatment may include information 
pertinent to the claim.  

It is also noteworthy that while the veteran was provided 
with what appears to be adequate notice of the Veterans 
Claims Assistance Act of 2000 (VCAA), as it pertained to 
other pending claims, he does not appear to have been 
specifically notified adequately of the impact of the VCAA on 
his claim for a compensable rating for anal warts.  Inasmuch 
as the case is being remanded anyway, the opportunity 
presents itself for correction of any VCAA notice deficiency.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for anal 
warts from July 2002 to the present, then 
obtain records of such treatment from all 
sources identified.  Whether or not he 
responds, the RO should obtain any 
reports of VA treatment (not already of 
record).  

2.  The RO should arrange for a VA 
examination of the veteran to determine 
the current severity of the service 
connected anal warts.  The claims file 
must be available to the examiner for 
review in conjunction with the 
examination.  Any indicated tests or 
studies should be performed.  The 
examiner should note the symptoms 
specifically attributable to anal warts, 
and describe in detail any impairment of 
function due to said disability.  In 
particular, the examiner should 
specifically report the type of 
treatment, if any, the veteran currently 
receives for his anal warts.  

3.  The RO should then readjudicate the 
claim in light of all evidence added to 
the record since their last previous 
review (including under the revised 
criteria for skin disorders, see 
38 C.F.R. § 4.118, Codes 7801 - 7822 
(effective August 30, 2002)).  If it 
remains denied, the RO should provide the 
veteran and his representative an 
appropriate supplemental statement of the 
case, and give them the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


